Title: From George Washington to Robert R. Livingston, 15 November 1783
From: Washington, George
To: Livingston, Robert R.


                  
                     Dear Sir
                     Poukeepsie Novr 15th 1783
                  
                  It gives me great pleasure to have it in my power to inform you, that Sir Guy Carleton has announced to me his intention, to relinquish the Posts he holds on York Island, as far as McGowens pass inclusive, on the 21st inst., Herricks and Hampstead with all to the Eastward on Long Island on the same day, and if possible to give up the City, with Brooklyn on the day following; and Palus Hook, Denyces and Staten Island as soon after as practicable.
                  From this disposition I have great hopes (in case no accident should happen to retard them) that I shall have the pleasure to congratulate you on the full possession of this State by its Government, before the end of this month—with very great regard I am Dear Sir Your Most Obedient humble Servant
                  
                     Go: Washington
                  
                  
                     P.S.  My best respects to all the good family at  Claremont.
                  
                  
               